     Case 3:20-cv-02910-L Document 294 Filed 08/04/21            Page 1 of 5 PageID 4835



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                       §
U.S. COMMODITY FUTURES TRADING                         §
COMMISSION, et al.                                     §
                                                       §
                      Plaintiffs,                      §
v.                                                     §         CIVIL ACTION NO.
                                                       §           3 :20-CV-2910-L
TMTE, INC. a/k/a METALS.COM, CHASE                     §
METALS, INC., CHASE METALS, LLC,                       §
BARRICK CAPITAL, INC., LUCAS THOMAS                    §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                §
and SIMON BATASHVILI,                                  §
                                                       §
                     Defendants,                       §
                                                       §
TOWER EQUITY, LLC,                                     §
                                                       §
                     Relief Defendant.                 §


RECEIVER'S RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE REGARDING
  COURT'S JULY l, 2021 ORDER AND RECEIVER'S REQUESTED DISCOVERY
                             MATERIALS

        COMES NOW Kelly Crawford, as the court-appointed Receiver ("Receiver"), and

responds to Defendant Lucas Asher's Notice Regarding Court's July 1, 2021 Order and Receiver's

Requested Discovery Materials (the Notice)[Dkt. No. 288] as follows:

                                                  I.

                                    FACTUAL BACKGROUND

        1.    In an Agreed Order Finding Defendant Lucas Asher in Contempt of this Court's

Orders entered on December 15, 2020, Defendant Lucas Asher confessed to knowingly violating

this Court's Order Granting Plaintiffs' Emergency Ex Parte Motion for Statutory Restraining

Order, Appointment ofReceiver, and Other Equitable Relief(the "SRO") issued on September 22,




RECEIVER'S RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE
       Case 3:20-cv-02910-L Document 294 Filed 08/04/21                           Page 2 of 5 PageID 4836



    2020. 1 As a condition to purging his contempt of the SRO, Defendant Asher was ordered to

    provide "full, complete, and accurate testimony" in an asset deposition to be taken by the Receiver.

           2.      On January 29, 2021, the Receiver took the asset deposition of Defendant Lucas

Asher. During the course of the deposition, in response to 20 of the questions asked by the

Receiver, Defendant Asher testified he would assist the Receiver or provide the information to the

Receiver. Indeed, pursuant to paragraph 34 of the SRO, Defendant Asher is ordered to provide

information to the Receiver that the Receiver deems necessary to exercising his authority under

theSR0. 2

           3.      Contrary to his testimony at the deposition, and despite numerous requests by the

Receiver, Defendant Lucas Asher failed and refused to provide any of the information promised

to the Receiver.

           4.      On July 1, 2021, this Court ordered that "Defendant Asher must produce, by July

29, 2021, the discovery (materials) that he agreed to produce during his deposition on January 29,

2021, which was later identified in a letter that the Receiver sent to Mr. Spencer and Mr. Chris

Davis." Order [Dkt. No. 280}.

           5.     The Court further instructed Mr. Spencer in the Order that "[i]fthe discovery is not

produced, Mr. Spencer must inform the court in writing of the steps he took to convince Mr. Asher

to comply with the court's order, and he may submit this information to the court for an in camera

review." Id




1 See Appendix, Exhibit A.
2 Paragraph 34 of the SRO provides that "Absent a valid assertion of their respective rights against self-incrimination
under the Fifth Amendment, Defendants ..... shall cooperate fully with and assist the Temporary Receiver. This
cooperation and assistance shall include, but not be limited to, providing any information to the Temporary Receiver
that the Temporary Receiver deems necessary to exercising the authority as provided in this Order ... "


RECEIVER'S RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE                                               2
       Case 3:20-cv-02910-L Document 294 Filed 08/04/21                 Page 3 of 5 PageID 4837



                                                          II.

                           THE MISREPRESENTATION TO THE COURT IN THE NOTICE

            6.      On July 29, 2021, Mr. Spencer filed the Notice representing to the Court that "Asher

    and his current counsel have provided the Receiver with all information available to Mr. Asher

    and responsive to the Receiver's requests. Counsel for Asher has offered to discuss any remaining

    issues on this matter with the Receiver." Notice, [Dkt. No. 288].

            7.      Immediately after filing the Notice with the Court, Mr. Spencer provided the

    Receiver with a letter answering at best 7 of the 20 outstanding questions the Court ordered to be

answered. The letter provided excuses for Asher either not answering or referring the Receiver to

websites and other general information in response to the remaining 13 questions. 3

                                                          III.

                            THE OPPORTUNITY FOR CORRECTION OF THE NOTICE

           8.       By letter dated August 2, 2021, the Receiver informed Mr. Spencer that the Notice

contained misrepresentations to the Court because Mr. Asher did not provide the Receiver with all

information available to Mr. Asher. 4 In his letter, the Receiver described the deficiencies in Mr.

Asher's responses, and requested Mr. Spencer to voluntarily amend his Notice to inform the Court

that after consultation with the Receiver that Mr. Asher answered some, but not all of the

Receiver's questions to the satisfaction of the Receiver, and an indication Mr. Asher will provide

complete responses for the remainder of the questions within 10 days.

           9.       In response to the Receiver's letter requesting Mr. Asher and his counsel to amend

the Notice to the Court to correct the misrepresentation, Mr. Spencer indicated he was on vacation

and could not respond as quickly as the Receiver requested. The Receiver requested Mr. Arnold


3
    Appendix, Exhibit B.
4   Appendix, Exhibit C.


RECEIVER'S RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE                                  3
       Case 3:20-cv-02910-L Document 294 Filed 08/04/21                          Page 4 of 5 PageID 4838



    to simply indicate whether he was going to file an amended notice or if it would be necessary for

    the Receiver to inform the Court of the misrepresentation in the Notice. 5 To date, Mr. Spencer has

    failed to respond.

                                                                IV.

                   DEFENDANT ASHER HAS NOT PURGED HIMSELF OF CONTEMPT

           10.      As indicated by Mr. Asher's failure to provide the discovery he promised to the

Receiver, and as required by the SRO, he continues to play games with the Receiver and simply

does not appreciate the consequences of failing to comply with this Court's Orders. Indeed, Mr.

Asher's continued refusal to provide such basic information as the address of the house he was

staying at during his deposition exemplifies Mr. Asher's brazen disregard of this Court's Orders.

Moreover, as an excuse for not providing the information to the Receiver, Mr. Asher contends he

does not have access to documents, emails, etc. On June 25, 2012, the Receiver made in excess

of 53,000 documents he had recovered available to Mr. Spencer, as counsel for Defendant Asher

and other counsel who are seeking to represent Defendant Asher on a limited basis. 6 It is apparent

from Mr. Asher's failure to respond to the outstanding discovery requests from the Receiver that

Mr. Asher made no attempt whatsoever to search through the documents made available.

           11.     Pursuant to the Agreed Order Finding Defendant Lucas Asher in Contempt of this

Court's Orders, Defendant Asher is in contempt. Despite have more than five months to purge

himself of the contempt, Defendant Asher has not done so. Accordingly, the Receiver requests

that ifDefendant Asher has not fully cured the deficiencies in his production of the information he



5 Appendix, Exhibit D.
6 Appendix, Exhibit E. Despite the Court's July 2, 2021 order for substitute counsel to file an entry of appearance by
July 30, 2021, attorney Gene Besen of the law firm of Bradley Arant Bault Cummings LLP filed a limited and
conditional appearance as counsel for Defendant Asher. Moreover, because of Defendant Asher's failure to provide
the discovery responses ordered by the Court, the condition for Mr. Spencer's withdrawal as counsel ofrecord, as
specified by the Court, has not been satisfied.


RECEIVER'S RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE                                               4
   Case 3:20-cv-02910-L Document 294 Filed 08/04/21                 Page 5 of 5 PageID 4839



promised to the Receiver within ten days, that he be taken into custody and incarcerated at the

Federal Detention Center closest to this Court until such time as he provides the information

ordered by this Court. Unfortunately, it appears that only in this instance will Defendant Asher

appreciate the importance of obeying this Court's orders.



                                              Respectfully submitted,

                                              SCHEEF & STONE, L.L.P.

                                              By:     Isl Peter Lewis
                                                      Peter Lewis
                                                      Texas State Bar No.12302100
                                                      Peter.lewis@solidcounsel.com
                                              500 N. Akard Street, Suite 2700
                                              Dallas, Texas 7501
                                              Telephone: (214) 706-4200
                                              Telecopier: (214) 706-4242

                                              ATTORNEYS FOR RECEIVER



                                     CERTIFICATE OF SERVICE

       The undersigned certifies that on August 4, 2021, a true and correct copy of the foregoing

document was electronically filed with the clerk of the U.S. District Court, Northern District of

Texas, using the electronic case filing system of the court. The electronic case filing system sent

a "Notice of Electronic Filing" to attorneys of record.


                                                      Isl Peter Lewis
                                                      PETER LEWIS




RECEIVER'S RESPONSE TO DEFENDANT LUCAS ASHER'S NOTICE                              5
